UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                            90 Cr. 913 (LAP)
               -against-
                                                 ORDER
TIMOTHY FRAIZER,

                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Mr. Fraizer's letter (dkt. no.

545) inquiring about a May 28, 2009 entry on PACER showing an

attorney update and a sealed document docketed on April 22, 2019

(dkt. no. 530).

        So far as the Court can tell, the attorney update was to

remove Paul Gardephe as representing the United States in this

case.     Docket number 530 does not concern Mr. Fraizer.

        With respect to Mr. Fraizer's inquiry about what is going

on in this matter, the Court notes that Mr. Fraizer pled guilty

on or about November 4, 1991 and was sentenced on July 16, 1992

to one year imprisonment (dkt. no. 144) to run consecutively

with the term of imprisonment in the state.     Mr. Fraizer's

letter states he was granted parole on September 12, 2019 from

his state sentence and picked up by the United States Marshals

on that date.     Assuming the accuracy of all of these facts, it


                                   1
appears Mr. Fraizer has some months yet to serve on his one-year

federal sentence.

     To the extent that the Government has a different

understanding of the facts of this case, it shall notify the

Court promptly.

     The Clerk of the Court shall mail a copy of this order to

Mr. Fraizer.



SO ORDERED.

Dated:    New York, New York
          March /j_, 2020


                               LORETTA A. PRESKA
                               Senior United States District Judge




                                 2
